Citation Nr: 0634059	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  04-13 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased disability rating for 
hypertension, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to May 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  

In August 2003, the RO denied the claim of entitlement to an 
increased rating for hypertension and continued the 10 
percent disability rating, which has been in effect since 
June 1988.  The RO also denied the claim of entitlement to 
service connection for glaucoma and entitlement to service 
connection for central retinal vein occlusion of the right 
eye.  The RO also determined that the veteran did not submit 
new and material evidence to reopen the claim of entitlement 
to service connection for degenerative arthritis of the knees 
and that the veteran did not submit new and material evidence 
to reopen the claim of entitlement to service connection for 
tendonitis of the right elbow.  

A review of the veteran's timely filed Notice of Disagreement 
(NOD) demonstrates that he intended to appeal the claim of 
entitlement to an increased rating for hypertension.  
Therefore, the aforementioned service connection claims and 
new and material evidence claims are not currently on appeal 
before the Board.  


FINDINGS OF FACT

1.  The objective medical evidence of record demonstrates 
that the service-connected hypertension disease is stable; 
the hypertension is well controlled on current medications.  

2.  The veteran's blood pressure readings include systolic 
pressure readings that are predominately less than 200 and 
diastolic pressure readings that are predominately less than 
110.  




CONCLUSIONS OF LAW

The criteria for entitlement to an increased rating for 
hypertension, currently evaluated as 10 percent disabling 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.104, Code 7101 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Statutory Duties to Notify and Assist

After VA receives the veteran's claim for VA compensation 
benefits VA must:  (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence that 
the veteran is expected to provide; and (4) request or tell 
the veteran to provide any evidence in his or her possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  This notice should be provided prior 
to the initial unfavorable RO decision.  Pelegrini, supra.  

In April 2003, prior to the RO's initial unfavorable 
decision, the veteran was provided with a correspondence 
(notice letter) that properly notified him of the information 
required under 38 U.S.C. § 5103 and 38 C.F.R. § 3.159(b).  In 
view of the foregoing, the Board finds that there is no 
defect with respect to the timing of the April 2003 notice 
letter.  

In Dingess v. Nicholson 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
upon receipt of an application for a service-connection 
claim, VA must inform the veteran that a disability rating 
and an effective date will be assigned if benefits are 
awarded.  In the present appeal, the veteran was provided 
with notice of what type of information and evidence that is 
necessary to substantiate the claim of entitlement to an 
increased rating for hypertension; however, he was not 
provided with notice of the requirements regarding disability 
ratings and effective dates as outlined in Dingess.  

Because the claim for entitlement to an increased rating for 
hypertension is being denied, neither a disability rating or 
an effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran as a result of 
VA's failure to provide the notice requirements outlined in 
Dingess.  As such, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In this 
regard, as the Board concludes below that the preponderance 
of the evidence is against the claim, any questions as to the 
disability rating and effective date to be assigned is 
rendered moot.  

The Board concludes that the discussions contained in the 
April 2003 correspondence complied with VA's duty to notify.  
For example, the veteran was notified of the evidence 
necessary to substantiate the claim; he was informed of the 
responsibilities imposed upon him and VA during the claims 
process; he was informed of the evidence that VA received in 
connection with the claim; and he was informed of where to 
send the information and how to contact VA if he had 
questions or needed assistance.  The veteran was also 
informed of the efforts that VA would make to assist him in 
obtaining evidence necessary to substantiate the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was also 
told, in essence, to submit all evidence he had in his 
possession that was relevant to the claims.  

The Board observes that VA also satisfied the duty to assist 
the veteran.  The RO assisted the veteran in obtaining both 
VA and non-VA medical treatment records and associating these 
records with the veteran's claim file.  Note that the veteran 
has not identified any additional evidence pertinent to the 
claim and there are no additional available records to 
obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

The veteran maintains that he is entitled to an increased 
disability rating for hypertension, currently evaluated as 10 
percent disabling, effective from June 1988.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  In general, 
disability evaluations are assigned by applying a schedule of 
ratings that represent, as far as can practically be 
determined, the average impairment of earning capacity.  See 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  The Board notes that 
in evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath.  

Where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Any reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2006).  

The veteran is assigned a 10 percent disability rating under 
38 C.F.R. § 4.104, Diagnostic Code 7101.  Under Diagnostic 
Code 7101, a 10 percent disability rating will be assigned 
where the evidence reveals a diastolic pressure reading of 
predominantly 100 or more, or; a systolic pressure reading of 
predominantly 160 or more, or; a history of diastolic 
pressure predominantly 100 or more requiring continuous 
medication for control.  A 20 percent disability rating is 
assigned where there is evidence of a diastolic pressure 
reading of predominantly 110 or more, or; a systolic pressure 
reading of predominantly 200 or more.  

Note 1 states that hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days.  For purposes of this 
section, the term hypertension means that the diastolic blood 
pressure is predominantly 90 millimeters (mm.) or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm. or greater with a 
diastolic blood pressure of less than 90 mm..  Note 2 
provides for evaluation of hypertension due to aortic 
insufficiency or hyperthyroidism, which is usually the 
isolated systolic type, as part of the condition causing it 
rather than by a separate evaluation.  

The veteran's current claim of entitlement to an increased 
rating for hypertension was received in February 2003.  The 
pertinent evidence associated with the claims file includes 
VA medical treatment records, dated from August 2001 to July 
2002; VA examination report, dated in April 2003; and an 
additional VA medical treatment record (progress note), dated 
in August 2003.  

The VA medical treatment records reveal the following blood 
pressure readings:  In April 2002, the veteran's blood 
pressure reading was 171/78; in October 2002, the veteran's 
blood pressure reading was 130/78; and in March 2003, the 
veteran's blood pressure reading was 130/78.  

On VA examination, dated in April 2003, the veteran 
essentially stated that his hypertension increased in 
severity and he now takes five different medications for his 
hypertension, whereas at the time of his discharge from 
service, he only took two medications for hypertension.  The 
examiner stated that the veteran was unable to remember the 
names of the mediations.  It is also noted that the two of 
the five medications for which the veteran related taking are 
considered one medication by the medical community.  The 
examiner listed the names of the medications in the 
examination report.  

On physical examination, the examiner obtained the following 
blood pressure readings, which were taken with a large cuff: 
130/70, 130/70, and 130/70.  The examiner also reported the 
following blood pressure readings which were taken from the 
veteran's medical record at the Augusta VA Medical Center 
(VAMC): 145/82 in November 2001; 157/76 in August 2002; 
117/73 in September 2002; 130/78 in October 2002; 140/72 in 
March 2003.  

The examiner concluded by stating that the veteran has 
hypertension which is well-controlled on current medications; 
however, it is noted that the veteran is now having to take 
more medication for control of his hypertension than he did 
at the time of his discharge from service.  

The August 2003 VA medical treatment record reveals the 
following blood pressure reading: 123/52.  The record also 
reveals that T. J. Hartney, M.D. assessed the veteran as 
having stable hypertension; he was instructed to continue 
with his current medications.  

The veteran is in receipt of a 10 percent disability rating 
for hypertension under 38 C.F.R. § 4.104, Diagnostic Code 
7101.  The Board carefully reviewed the pertinent evidence to 
determine whether the veteran's service-connected 
hypertension is manifested by symptoms that meet the criteria 
for the next higher rating of 20 percent.  In view of the 
foregoing evidence, law, and regulations, the Board 
determines that the criteria for the next higher rating of 20 
percent for the service-connected disease of hypertension 
have not been met.  

In order to assign the next higher of 20 percent rating under 
Diagnostic Code 7101, the evidence must show that the 
diastolic pressure reading is predominantly 110 or more; or, 
that the systolic pressure reading is predominantly 200 or 
more.  In the veteran's case, the evidence does not include 
blood pressure readings consistent with the criteria for the 
next higher rating of 20 percent for hypertension.  For 
example, the VA medical treatment records consistently show 
that the systolic pressure readings have been less than 200.  
Similarly, the VA medical treatment records consistently show 
that the diastolic pressure readings have been less than 110.  

The Board observes the veteran's contentions and complaints 
regarding the increase in the quantity of medications that he 
takes to control the hypertension disease.  The criteria for 
the next higher rating of 20 percent do not consider the 
quantity of medication that is required to control the 
hypertension disease as a basis for assigning a rating higher 
than 10 percent.  In the veteran's case, the criteria for the 
next higher rating of 20 percent for hypertension only 
considers diastolic and systolic pressure readings, and the 
evidence of record does not include diastolic and systolic 
pressure readings which meet the criteria for the next higher 
rating of 20 percent.  Therefore, the Board concludes that an 
increased rating for hypertension disease, currently 
evaluated as 10 percent disabling is not warranted.  

In reaching this conclusion, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to an increased disability rating for 
hypertension.  38 U.S.C.A. § 1110 (West 2002).  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Thus, the claim is denied.  


ORDER

Entitlement to an increased disability rating for 
hypertension, currently evaluated as 10 percent disabling is 
denied.  



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


